Title: To James Madison from David Humphreys, 19 February 1813
From: Humphreys, David
To: Madison, James


SirBoston Feby: 19th: 1813
Mr. Jacob Perkins of Newbury Port will have the honour of delivering this letter into your hand. He is the author of several ingenious and useful inventions. As such I beg leave to introduce him; with the farther information, that the object of his journey is to obtain from Congress the renewal of a Patent about to expire; and that I have given him a Certificate expressive of my opinion of the great Service which he has rendered to the Community by introducing the Carding-Machine: from which, I understand, he has derived no emolument. Altho’ this fact may not be altogether sufficient to entitle him to favour on a different subject; yet it will shew at least that he is one of our meritorious Citizens & not unworthy of such as may be granted without the infringement of or deviation from, the principles adopted for the conduct of the Patent Department.
The Evening preceding my departure from Washington, I intended to have waited on the President to receive his commands for the Eastward. But the arrival of Dr. Logan (the perusal of whose correspondence with the heads of Departmts. on the War, insensibly beguiled the time) at the Hotel where I lodged, and a long conversation with him prevented the execution of that design. I hoped the omission would not be imputed to a want of respect; and the rather, as I had at a visit the day before, when I was informed the President was occupied in his Cabinet with the Secry. of State, apologised to Mrs. Madison for not being able to profit of the polite invitation to dine.
It was the less my wish to trespass on your time by introducing political topics; since the Secretary of State, who had induced a conversation on them, had it in his power, if he judged expedient, to explain my ideas of our critical situation; and the best, if not the only, means of extricating ourselves from it.
In our conference, as long ago as in the Month of July last, he could not have failed to comprehend my sentiments on our foreign Relations, and the policy which I conceived ought to be pursued to preserve the Union. At the same time presenting the subject in another point of view, I stated the two only cases, by which, in my judgment, the States could be driven to seperation, and subjected to the Evils consequent on such an event.
These cases were 1st An Alliance with France and 2nd. a systematic exclusion from Commerce.
I will not enter into a long detail of what has been so frequently urged, but come at once to what I judge the main point.
My belief is, No other Evils, of whatever magnitude, would be thought in this Section of the Union equal to those involved in either of these supposeable and dreaded occurrences. Thus dreadfully paramount to every risk, in estimation; resort would be had to all means of avoidance. Other causes of dissatisfaction & complaint dwindle to next to nothing in the comparison. Convinced by the communications of Mr. Monroe to me, as well as from other circumstances, neither of these Events which would be so fatal to the internal tranquility & happiness of the Country can happen, I entertain less apprehensions of the perspective Calamities so sincerely to be deprecated by all, than most of my friends with whom I have been accustomed generally to think & to act on political Subjects.
If their fears are groundless it is exceedingly to be lamented no more efficacious measures have been adopted for dissipating or allaying them.
Mr. Monroe will recollect that I said, if such is the Policy of the Cabinet, why not proclaim it on the House-tops?
Indeed some paragraphs of this tranquilising nature appeared in the National Intelligencer, at the time, when I was at Washington last summer. These began to have no inconsiderable effect. Had assurances of such impartial & just sentiments with regard to the two great belligerent Powers of Europe, as were then attributed to Government, been uninterruptedly continued, corroborated by consequent proceedings, very different dispositions & feelings would, in my opinion, have been manifested from those which now prevail in this part of the U.S. During my last conference with Mr Monroe, in estimating the difficulties with which our national affairs are surrounded, & deploring the mischievous effects of Party in this & every free Country, I still expressed a Hope, that on a fair trial of the pacific measures then in contemplation, the great Reserve of Good-Sense & good Dispositions in both the Countries, now in hostility, would be called forth, with such unity of sentiment & voice, as to induce a speedy Pacification.
Happily the breach is narrowed since the commencement of the war. This is an unusual fact & affords a favorable ground to improve. Fewer irritations have occurred than might have been anticipated. Advantages have been reciprocally obtained on the Elements where they were least to be expected. Our disasters on land have been counterbalanced by our successes at Sea.
Could the Project for excluding the Subjects & Citizens of each of the Powers from employment in the commercial or national Marine of the other be adjusted by fair stipulations & enforced by the best legal sanctions that can be devised, it appears to me, all the embarrassments will be removed.
A Peace concluded with England on honorable & just conditions, so as to make lasting, would leave us in a better condition to prosecute our just claims on France for spoilations unless previously settled; and especially to crush the piratical navy of Algiers. That this Triumph, which we are destined one day to obtain, & by which we shall be elevated in the view of the civilised world more than by any other atchievment, may be accomplished under your Presidency is the sincere & ardent wish of your Mo: ob: Servt.
D. Humphreys
P.S. It will be perceived this was intended to have been forwarded by Mr Perkins, which will account for its arriving so long after its date.
